NOTE: Restricted stock unit awards made to members of the Management Committee
(“Participants”) of U.S. Bancorp (the “Company”) after      , 2008 will have the
terms and conditions set forth in each Participant’s award summary (the “Award
Summary”), which can be accessed on the Citigroup/Smith Barney Benefit Access
Website at www.benefitaccess.com. The Award Summary may be viewed at any time on
this Website, and the Award Summary may also be printed out. In addition to the
individual terms and conditions set forth in the Award Summary, each restricted
stock unit award will have the terms and conditions set forth in the form of
Restricted Stock Unit Award Agreement below. As a condition of each restricted
stock unit award, Participant accepts the terms and conditions of the Award
Summary and the Restricted Stock Unit Award Agreement.

U.S. BANCORP
RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS AGREEMENT (“Agreement”) sets forth the terms and conditions of a restricted
stock unit award representing the right to receive shares of Common Stock (the
“Common Stock”), par value $0.01 per share, of the Company granted by the
Company pursuant to its 2007 Stock Incentive Plan (the “Plan”). Capitalized
terms that are not defined in this Agreement shall have the meaning ascribed to
such terms in the Plan.

The Company and Participant agree as follows:

1. Award

Subject to the terms and conditions of this Agreement and the Award Summary
which is incorporated herein by reference, the Company grants to Participant a
restricted stock unit award of the number of restricted stock units (the
“Restricted Stock Units”) set forth in Participant’s Award Summary. Each
Restricted Stock Unit represents the right to receive one share of Common Stock,
subject to the vesting requirements and distribution provisions of this
Agreement and the terms of the Plan. The shares of Common Stock distributable to
Participant with respect to Restricted Stock Units hereunder are referred to as
the “Shares.” The date of grant of such award (the “Grant Date”)also is set
forth in Participant’s Award Summary.

2. Vesting; Forfeiture



  (a)   Subject to the terms and conditions of this Agreement, the Restricted
Stock Units shall vest on the date or dates set forth in the Participant’s Award
Summary (“Vesting Date”) if the Participant remains continuously employed by the
Company or an Affiliate of the Company until the respective Vesting Dates.



  (b)   Notwithstanding the vesting provision contained in Section 2(a) above,
but subject to the other terms and conditions of this Agreement, if Participant
has been continuously employed by the Company or any Affiliate of the Company
until the date of a Qualifying Termination (as defined below), immediately upon
such Qualifying Termination, Participant shall be vested in all of the
Restricted Stock Units granted in this Agreement. For purposes of this
Section 2(b), the following terms shall have the following definitions:



  (i)   “Announcement Date” shall mean the date of the public announcement of
the transaction, event or course of action that results in a Change in Control.



  (ii)   “Cause” shall mean (A) the continued failure by Participant to
substantially perform Participant’s duties with the Company or any Affiliate
(other than any such failure resulting from Participant’s Disability (as defined
in Section 4(b))), after a demand for substantial performance is delivered to
Participant that specifically identifies the manner in which the Company
believes that Participant has not substantially performed Participant’s duties,
and Participant has failed to resume substantial performance of Participant’s
duties on a continuous basis, (B) gross and willful misconduct during the course
of employment (regardless of whether the misconduct occurs on the Company’s
premises), including, without limitation, theft, assault, battery, malicious
destruction of property, arson, sabotage, embezzlement, harassment, acts or
omissions which violate the Company’s rules or policies (such as breaches of
confidentiality), or other conduct which demonstrates a willful or reckless
disregard of the interests of the Company or its Affiliates or (C) Participant’s
conviction of a crime (including, without limitation, a misdemeanor offense)
which impairs Participant’s ability substantially to perform Participant’s
duties with the Company.



  (iii)   Change in Control” shall mean any of the following occurring after the
date of this Agreement:



  (A)   The acquisition by any Person (as defined in Section 2(b)(vi)) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 35% or more of either (1) the then outstanding shares of Common
Stock (the “Outstanding Company Common Stock”) or (2) the combined voting power
of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this clause (A), the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by a subsidiary of the Company or any employee benefit
plan (or related trust) sponsored or maintained by the Company or a subsidiary
of the Company (a “Company Entity”) or (iv) any acquisition by any corporation
pursuant to a transaction which complies with clause (i), (ii) or (iii) of this
clause (A); or

1







  (B)   Individuals who, as of the Grant Date, constitute the Company’s Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors (except as a result of the death, retirement
or disability of one or more members of the Incumbent Board); provided, however,
that any individual becoming a director subsequent to the date of this Agreement
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, (1) any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Incumbent Board, (2) any director designated by or on
behalf of a Person who has entered into an agreement with the Company (or which
is contemplating entering into an agreement) to effect a Business Combination
(as defined in Section 2(b)(iv)(C)) with one or more entities that are not
Company Entities or (3) any director who serves in connection with the act of
the Board of Directors of increasing the number of directors and filling
vacancies in connection with, or in contemplation of, any such Business
Combination; or



  (C)   Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock or the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation which as
a result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (2) no Person (excluding any
Company Entity or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 35% or more of, respectively, the
then outstanding             shares of common stock of the corporation resulting
from such Business Combination or the combined voting power of the then
outstanding voting securities of such corporation except to the extent that such
ownership existed prior to the Business Combination and (3) at least a majority
of the members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board of Directors,
providing for such Business Combination; or



  (D)   Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.



  (iv)   “Notice of Termination” shall mean a written notice which sets forth
the date of termination of Participant’s employment.



  (v)   “Person” shall be defined as defined in Sections 13(d)(3) and 14(d)(2)
of the Exchange Act.



  (vi)   “Qualifying Termination” shall mean a termination of Participant’s
employment with the Company or its Affiliates by the Company for any reason
other than Cause within 12 months following a Change in Control; provided,
however, that any such termination shall not be a Qualifying Termination if
Participant has been notified in writing more than 30 days prior to the
Announcement Date that Participant’s employment with the Company is not expected
to continue for more than 12 months following the date of such notification;
provided that such exclusion from Qualifying Termination shall only apply if
Participant’s employment with the Company is terminated within such 12 month
period; and provided, further, that any such termination shall not be a
Qualifying Termination if Participant has announced in writing, prior to the
date the Company provides Notice of Termination to Participant, the intention to
terminate employment, subject to the condition that any such termination by the
Company prior to Participant’s stated termination date shall be deemed to be
termination by Participant on such stated date unless termination by the Company
is for Participant’s gross and willful misconduct.



  (c)   If Participant ceases to be an employee of the Company or any Affiliate
prior to vesting of the Restricted Stock Units pursuant to Section 2(a) or
Section 2(b), all of Participant’s unvested Restricted Stock Units shall be
immediately and irrevocably forfeited, except that



  (i)   if Participant ceases to be an employee by reason of Disability or
Retirement (as defined below) the Restricted Stock Units shall not be forfeited,
but shall continue to vest pursuant to Section 2(a) and Section 2(b) as though
such termination of employment had never occurred so long as the Participant has
at all times since the Grant Date complied with the terms of any confidentiality
and non-solicitation agreement between the Company or an Affiliate and the
Participant; and



  (ii)   if Participant ceases to be an employee by reason of death, or if
Participant dies prior to an applicable Vesting Date but after separation from
service with the Company or an Affiliate by reason of Disability or Retirement,
then Participant or his or her estate, in addition to Restricted Stock Units
previously vested under this Agreement, shall become immediately vested, as of
the date of death, in all previously unvested Restricted Stock Units.



  (d)   If Participant violates the terms of any confidentiality and
non-solicitation agreement between the Company or an Affiliate and the
Participant, all of Participant’s unvested Restricted Stock Units shall be
immediately and irrevocably forfeited.



  (e)   Upon forfeiture, Participant shall have no rights relating to the
forfeited Restricted Stock Units (including, without limitation, any rights to
receive a distribution of Shares with respect to the Restricted Stock Units and
the right to receive dividend equivalents).



  (f)   For purposes of this Agreement, (i) “Retirement” means termination of
employment (other than for gross and willful misconduct) by a person who is age
59 1/2 or older and has 10 or more years of employment with the Company and its
Affiliates, and (ii) “Disability” means leaving active employment and qualifying
for and receiving disability benefits under the Company’s long-term disability
programs as in effect from time to time.

3. Restriction on Transfer

Except for transfers by will or the applicable laws of descent and distribution,
the Restricted Stock Units cannot be sold, assigned, transferred, gifted,
pledged, or in any manner encumbered, alienated, attached or disposed of, and
any purported sale, assignment, transfer, gift, pledge, alienation, attachment
or encumbrance shall be void and unenforceable against the Company. No such
attempt to transfer the Restricted Stock Units, whether voluntary or
involuntary, by operation of law or otherwise, shall vest the purported
transferee with any interest or right in or with respect to the Restricted Stock
Units or the Shares issuable with respect to the Restricted Stock Units.

4. Distribution of Shares with Respect to Restricted Stock Units

Subject to the restrictions in this Section 4, following vesting of Restricted
Stock Units and following payment of any applicable withholding taxes pursuant
to Section 8 of this Agreement, the Company shall cause to be issued and
delivered to Participant a certificate or certificates evidencing Shares
registered in the name of Participant or in the name of Participant’s legal
representatives, beneficiaries or heirs, as the case may be, as follows:



  (a)   Vesting Date Distributions. As soon as administratively feasible
following each Vesting Date (but in no event later than 60 days following such
Vesting Date), all Shares issuable pursuant to Restricted Stock Units that
become vested as of such Vesting Date (and with respect to which Shares have not
been distributed previously pursuant to Sections 4(b) or 4(c) below) shall be
distributed to Participant (or in the event of Participant’s death, to the
representatives of Participant or to any Person to whom the Restricted Stock
Units have been transferred by will or the applicable laws of descent and
distribution).



  (b)   Qualifying Termination Distributions. As soon as administratively
feasible following a Separation From Service (as defined in U.S. Treasury
Regulations 1.409A-1(h)(1)) in connection with a Qualifying Termination (but in
no event later than 60 days following such Separation from Service), all Shares
issuable pursuant to Restricted Stock Units that become vested as a result of
such Qualifying Termination (and with respect to which Shares have not been
distributed previously pursuant to sections 4(a) or 4(c)) shall be distributed
to Participant. Notwithstanding the foregoing, any Shares issuable to a
Specified Employee as a result of a Separation From Service in connection with a
Qualifying Termination will not be delivered to such Specified Employee until
the date that is six months and one day after the date of the Separation From
Service. Specified Employee is defined as a Participant who is a specified
employee for purposes of section 1.409A-1(i) of the U.S. Treasury Regulations as
defined in the separate document entitled “U.S. Bank Specified Employee
Determination.”



  (c)   Distributions upon Death. As soon as administratively feasible following
the death of Participant (but in no event later than 60 days following such
death) all Shares issuable pursuant to Restricted Stock Units that become vested
pursuant to Section 2(c)(ii) hereof (and with respect to which Shares have not
been distributed previously) shall be distributed to Participant.

5. Securities Law Compliance

The delivery of all or any of the Shares in accordance with this Award shall be
effective only at such time that the issuance of such Shares will not violate
any state or federal securities or other laws. The Company is under no
obligation to effect any registration of the Shares under the Securities Act of
1933 or to effect any state registration or qualification of the Shares. The
Company may, in its sole discretion, delay the delivery of the Shares or place
restrictive legends on such Shares in order to ensure that the issuance of any
Shares will be in compliance with federal or state securities laws and the rules
of the New York Stock Exchange or any other exchange upon which the Company’s
Common Stock is traded.

6. Rights as Shareholder; Dividend Equivalents

Prior to the Restricted Stock Units vesting and Participant receiving Shares
underlying the Restricted Stock Units pursuant to Section 4 above, Participant
shall not have ownership or rights of ownership of any Shares underlying the
Restricted Stock Units awarded hereunder. Notwithstanding the foregoing,
participant shall be entitled to receive dividend equivalents on the Restricted
Stock Units awarded, whether vested or unvested, when and if dividends are
declared by the Board on the Common Stock, in an amount of cash per share equal
to and on the same payment dates as dividends paid to other common stockholders
of the Company. Dividend equivalents paid before delivery of the Shares
underlying the Restricted Stock Units will be treated as compensation income for
tax purposes and will be subject to income and payroll tax withholding by the
Company.

2

7. Distributions and Adjustments

In accordance with Section 4(c) of the Plan, the Award shall be subject to
adjustment in the event that any distribution, recapitalization, reorganization,
merger or other event covered by Section 4(c) of the Plan shall occur.

8. Income Tax Withholding

In order to comply with all applicable federal or state income tax laws or
regulations, the Company may take such action as it deems appropriate to ensure
that all applicable federal or state payroll, withholding, income or other
taxes, which are the sole and absolute responsibility of Participant, are
withheld or collected from Participant. Participant may satisfy any applicable
tax withholding obligations arising from the receipt of Shares, or lapse of
restrictions relating to the Restricted Stock Units, by check payable to the
Company. In addition, Participant may, at Participant’s election, satisfy any
such obligations that arise at the time of delivery of Shares by electing to
have the Company withhold a portion of the Shares otherwise to be delivered with
a Fair Market Value (as such term is defined in the Plan) equal to the amount of
such taxes. The election must be made on or before the date that the amount of
tax to be withheld is determined.

9. Miscellaneous



  (a)   This Agreement is issued pursuant to the Plan and is subject to its
terms. The Plan is available for inspection during business hours at the
principal office of the Company. In addition, the Plan may be viewed on the U.S.
Bancorp Intranet Website in the Human Resources, Compensation section of such
website.



  (b)   This Agreement shall not confer on Participant any right with respect to
continuance of employment with the Company or any Affiliate, nor will it
interfere in any way with the right of the Company or any Affiliate to terminate
such employment at any time.



  (c)   Participant acknowledges that the grant, vesting or any payment with
respect to this Award, and the sale or other taxable disposition of the Shares
issued with respect to the Restricted Stock Units hereunder may have tax
consequences pursuant to the Code or under local, state or international tax
laws. Participant acknowledges that Participant is relying solely and
exclusively on Participant’s own professional tax and investment advisors with
respect to any and all such matters (and is not relying, in any manner, on the
Company or any of its employees or representatives). Participant understands and
agrees that any and all tax consequences resulting from the Award and its grant,
vesting or any payment with respect thereto, and the sale or other taxable
disposition of the Shares acquired pursuant to the Award, is solely and
exclusively the responsibility of Participant without any expectation or
understanding that the Company or any of its employees or representatives will
pay or reimburse Participant for such taxes or other items.

3







  (d)   It is intended that the Plan and Award Agreements shall be interpreted
in accordance with Section 409A of the Code and Department of Treasury
regulations and other interpretive guidance issued thereunder and the provisions
of this Agreement shall be construed and administered accordingly.

10. Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the State of Minnesota.

4